IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

THOMAS SBROCCO,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-1019

CAPELLI'S     CATERING
CO., INC. and HARTFORD
INSURANCE,

      Appellees.


_____________________________/

Opinion filed September 1, 2017.

An appeal from an order of the Judge of Compensation Claims.
Margaret E. Sojourner, Judge.

Date of Accident: August 29, 2014.

Bill McCabe, Longwood, and Dean Burnetti, Lakeland, for Appellant.

Kip O. Lassner and Daniel M. Schwarz of Cole Scott & Kissane, P.A., Plantation,
for Appellees.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, C.J., and WETHERELL and WINSOR, JJ., CONCUR.